SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

778
KA 15-00437
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, CURRAN, AND TROUTMAN, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

GEORGE ALFRED, JR., DEFENDANT-APPELLANT.


LINDA M. CAMPBELL, SYRACUSE, FOR DEFENDANT-APPELLANT.

WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (JAMES P. MAXWELL
OF COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Onondaga County Court (Joseph E.
Fahey, J.), rendered July 7, 2014. The judgment convicted defendant,
upon his plea of guilty, of murder in the second degree and kidnapping
in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: Defendant appeals from a judgment convicting him
upon his plea of guilty of, inter alia, murder in the second degree
(Penal Law § 125.25 [1]). We reject defendant’s contention that
County Court abused its discretion in denying his motion to withdraw
his guilty plea without conducting an evidentiary hearing.
“ ‘When a defendant moves to withdraw a guilty plea, the nature and
extent of the fact-finding inquiry rest[s] largely in the discretion
of the Judge to whom the motion is made and a hearing will be granted
only in rare instances’ ” (People v Manor, 27 NY3d 1012, 1013, quoting
People v Brown, 14 NY3d 113, 116; see People v Tinsley, 35 NY2d 926,
927; People v Green, 122 AD3d 1342, 1343). Here, the motion to
withdraw the guilty plea was supported by an affidavit from defendant
detailing his claims, and the court permitted defense counsel to argue
the motion. We therefore conclude that defendant was “afforded a
reasonable opportunity to advance his claims” and that the court did
not abuse its discretion in denying the motion without a hearing
(People v Witcher, 222 AD2d 1016, 1016, lv denied 87 NY2d 1027; see
Manor, 27 NY3d at 1013; People v Zimmerman, 100 AD3d 1360, 1362, lv
denied 20 NY3d 1015). In any event, defendant’s “ ‘conclusory and
unsubstantiated assertion’ ” that his plea was coerced is belied by
his statements during the plea proceedings (People v McKinnon, 5 AD3d
1076, 1076-1077, lv denied 2 NY3d 803; see People v Quijada-Lopez, 256
                                 -2-                    778
                                                  KA 15-00437

AD2d 478, 478, lv denied 93 NY2d 928).




Entered:   September 30, 2016            Frances E. Cafarell
                                         Clerk of the Court